DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on October 21, 2019. Cancellation of claim 1 and addition of new claims 2-12 have been entered. Terminal disclaimer (TD) filed on January 5, 2021 has been accepted and entered. The TD obviates a potential Double Patenting rejection w.r.t US Patents 10,504,182 B2 and 10,096,066 B2. (See the enclosed Interview Summary of January 4, 2021). Claims 2-12 are pending in this application. The Allowable Subject matter is discussed below. 
Allowable Subject Matter
2.	Claims 2-12 are allowed. 
3.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101: 
	The steps in claim 2 of “displaying by a computing device a visual programming design canvas area for a visual programming language; receiving by the computing device commands from a user through the visual programming design canvas area to design an algorithm according to the visual programming language; 	modifying by the computing device, in response to receiving the commands from the user, an arrangement of a plurality of placed blocks specifying a definition for the algorithm, wherein the arrangement of the plurality of placed blocks includes at least one connection, wherein each connection of the at least one connection is between an output of one block in the plurality of placed blocks and an input of another block in the plurality of placed blocks, wherein each connection of the at least one connection indicates a value for the output should be provided to the corresponding input, wherein the plurality of placed blocks includes a first placed block and a second placed block, wherein the at least one connection 
For these reasons, claim 2 is deemed patent eligible under 35 USC 101. Dependent claims 3-12 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
4.	The following is an examiner’s statement of reasons for indicating allowance over prior art: 
	In claim 2, the prior art of record (Carrie et al. US Pub No 2013/0304621 A1 and Waelbroeck et al. US Pub No. 2008/0021809 Al) fails to suggest a method performed by a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are: 
	(a) Kostantinides et al. (US Patent 10,438,285 B1) discloses a system and method displays potential security orders in a first area of a display, and when a user to drag a potential order into a second area of the display, the system and method places an order for the security and displays an icon representing the order placed in a position that corresponds to an amount of time the order will expire, a current market price of the security and a price of the order. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

February 14, 2021